 In the Matter of BERNARD SHAPIRO AND MONROE SHAPIRO, PARTNERS,D/B/A RELIABLE NUT COMPANYandFOOD, TOBACCO, AGRICULTURALAND ALLIED WORKERS UNION OF AMERICA, C. I. O.Case No. 21-R-2837.-Decided August 14, 1945Latham and Watkins,byMr. Richard W. Lund,of Los Angeles,Calif., for the Company.Miss Luisa MorenoandMessrs. 0. H. JohnstonandDixie Tiller,ofLos Angeles, Calif., for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Food, Tobacco, Agricultural and AlliedWorkers Union of America, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the represen-tation of employees of Bernard Shapiro and Monroe Shapiro, part-ners, d/b/a Reliable Nut Company, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Maurice J. Nicoson, Trial Examiner. Saidhearing was held at Los Angeles, California, on May 25, 1945.TheCompany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.The Company, in its brief, movedfor dismissal of the instant petition.For reasons stated in Section V,the motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBernardShapiro and Monroe Shapiro, partners, d/b/a Reliable NutCompany, are engaged in the manufacture of edible nut products at63 N. L.R. B., No. 52.357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir sole plant located in Los Angeles, California.The chief prod-ucts purchased and used by the Company in its manufacturingprocesses include peanuts and other edible nuts, oils, sugar, salt, andpacking materials.The Company's finished products primarily con-sist of peanut butter, salted nuts, peanut candy, and edible nuts.During the current fiscal year, it is estimated that the Company pur-chased raw materials valued in excess of $1,000,000, approximately 70percent of which was shipped to it from points outside the State ofCalifornia.During the same period, the Company sold finished prod-ucts valued in excess of $1,400,000, approximately 15 percent of whichwas shipped to points outside the State of California.We find that the Company's operations affect commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDFood, Tobacco, Agricultural and Allied Workers of America, af-filiated with the Congress of Industrial Organizations,isa labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 14, 1945, the Union advised the Company that itrepresented a majority of the Company's employees and was desirousof negotiating a collective bargaining agreement.Shortly there-after, the Company indicated that it would not extend recognitionuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in substantial agreement that the appropriate unitshould consist of all production and maintenance employees of theCompany, including working foremen and working foreladies,2 buttThe Field Examiner reported that the Union submitted 68 application-for-membershipcards, 53 of which bore apparently genuine ouginal signatures of persons appearing on theCompany's pay roll of April 28, 1945, which contained the names of 91 employees in theappropriate unit, and that the cards were dated in march and April 1945Candy Workers Union, Local 417, Los Angeles Central Labor Council, and Los AngelesIndustrial Union Council were invited to submit representation evidence,but they failedto do so2 The patties are in agreement that such employees do not exercise supervisory authoritywithin the meaning of our customary definition. RELIABLENUT COMPANY359excluding temporary employees, office and clerical employees, super-intendents, and supervisory employees.The parties disagree, how-ever, as to the following employees :Tru ek driver and swamper.At the present time, the Companyemploys one truck driver who is engaged in the hauling of sundryitems to and from the plant.On occasion the truck driver performswork in the plant, but it is merely incidental to the loading and un-loading of the truck.The swamper acts as his helper in the per-formance of all of the above tasks.The Union urges the exclusionof the truck driver and the swamper on the ground that their in-clusion in the unit may raise jurisdictional problems in the future; 3the Company desires their inclusion. In view of the fact that thetruck driver and swamper are employees whose interests and workingconditions are substantially dissimilar to those of the production andmaintenance employees, and since the parties differ as to their dispo-sition, we shall exclude them f rom the unit 4We find that all production and maintenance employees of the Com-pany, including working foremen and working foreladies, but ex-cluding the truck driver and swamper, temporary employees, officeand clerical employees, superintendents and all or any other super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union urges that the date of April 28, 1945, should determineeligibility to vote in any election herein directed, in view of the termi-nation of employment of approximately nine persons on the "grave-yard shift" subsequent to that date, allegedly in order to discourageunion activity.Unless a union chooses to pursue its remedy underSection 10 of the Act by filing a charge with respect to such a matter,we do not treat it as a reason for departing from the customary prac-tice in a representation proceeding.The mere fact that employeesof the Company have been laid off or discharged since April 28does not,per se,afford any basis for altering the usual eligibility date.3At the healing the Union agreed to include the truck driver and swamper in the appro-priate unit,if they devoted approximately 25 percent of their time to production work.The record affords insufficient evidence upon which to base a finding as to the amount oftime the truck diiver and swamper devote to production work, we are, therefore, con-strained to disregard this offer of inclusion.SeeMatter of Wilson&Company, Inc,62 N L R.B. 895;Matter of Kingan & Go.Incorporated,61 N L R.B 1222.5It appears that these employees may have been discharged because the Company wasunable to obtain sufficient quantities of corn syrup. Some of the dischargees were offeredreemployment. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Companyurges, in itsbrief, thedismissalof the instant peti-tion, or, in the alternative, the selection of an eligibility date whichwill take into consideration the Company's contemplated change initsmanufacturing site and reduction of personnel.6The Companyrequests an eligibility date "not earlier than 10 days after [it] beginsoperations at the new location." 7The Company's lease coveringthe building in which it operated at the time of the hearing was dueto expire on June 25, 1945.A company witness testified that efforts,to renew this lease or to lease other industrial property have beenfutile.,However, on April 11, 1945, the Company entered into a con-tract calling for the construction of a plant, 10,000 to 12,000 squarefeet in size, to be completed on or about August 1, 1945.sThe priorityfor the construction of the plant was acquired through theassistance ofthe Army, with which the Company is presently under contract.Thesize of the plant was limited by the War Production Board to meetthe operational requirements for the completion of an Army contract,whereby the Company has undertaken to supply the Army withpeanut butter for the first 9 months of 1945.At the hearing, theCompany indicated that the lessor of the "old" plant would extendits lease "until the new structure is ready for occupancy."The Com-pany asserts that it intends to transfer to the "new" plant all personswho are presently employed in the peanut butter department of the"old" plant.9However, the candy and salted nuts departments areeither to be sold as a "going business" or completely disbanded.10It is evident from these facts that the prospective change in the Com-pany's operations involves no material change in the appropriateunit, but only a'reduction in its sizeThis is not a case where the em-ployees retained by the Company will be absorbed into an existing,larger unit; 11 nor will they be engaged in new or materially dif-ferent operations or processes.12The operation is contracting, notexpanding.13Since the time of the anticipated reduction of the Company's work-ing force has now arrived, we find it unnecessary to consider Coln-"At the hearing the Company merely stated its request as to the eligibilitydate,withoutmoving for dismissalThe Company anticipates that operations will begin on or about August 1, 1945sThe "new"plant will be approximately 7 miles from the "old"plant,a distance which,in a city the size of Los Angeles, will evidently not result in any significant alteration ofworking conditions.Indeed,the record shows that some employees now travel a distanceof approximately 40 miles to reach the Company's plant0The Company states that this will involve the retention of approximately 15 employeesout of the 91 presently employed in the entire plant.10 In the latter case, all equipment and material will be disposed of b^ public or privatesale11CfMatter of Armour & Company,62 N L R B 1194.>a All the operations in the Company's present plant appear to require substantially thesame skills,and this fact will also be true as to operations in the "new"plant.Cf.Mat-ter of M. P. Moller, Inc,56 N. L R. B 16.13 Cf.Matter of Aluminum Company of America,52 N. L R B. 1040 RELIABLE NUT COMPANY361pany's request with respect to the eligibility date.We hereby deny itsmotion to dismiss the petition; for the mere reduction of the Com-pany's working force, now, presumably, in progress or already accom-plished, does not militate against a determination of representativeswithin the next 30 days.Our usual eligibility requirements will en-sure that the election hereinafter directed will reflect the desires ofthe persons in the Company's employ at the time of the election.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for.the purposes of collective bargaining with Bernard Shapiroand Monroe Shapiro, partners, d/b/a Reliable Nut Company, LosAngeles, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section ITT, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause, and havenot been rehired or reinstated prior to the date of the election, to de-termine whether or not they desire to be represented by Food, Tobacco,Agricultural and Allied Workers Union of America, C. I. 0., for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.